Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive applicant’s amendment of 7/13/2022. Claims 12-31 are pending and rejected.  Claims 1-11 are cancelled.  

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/IB2018/056792 filed 9/6/2018 which claims priority to application 102017000100433 filed 9/7/2017 in Italy is acknowledged.

Duplicate Claim Warning
	Claims 19 and 22 are identical and will result in a duplicate claim objection if during the prosecution the claims are found allowable.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims  13-16, 19-28, 31 are rejected under 35 U.S.C. 101 because the claims are nothing more than a series of mental steps covering an abstract idea.  The claimed invention is directed to calculating deceleration and differences from target and then selecting a deceleration influencing device without significantly more. The claim(s) recite(s): calculating a deceleration difference between a target deceleration and an estimated effective deceleration, selecting at least one of the deceleration influencing devices based on the deceleration difference and decision factors.  Selecting which deceleration device to use does not actually produce a tangible effect. This judicial exception is not integrated into a practical application because nothing is implemented as a real world event that would qualify as a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
	Selecting a deceleration device is merely an abstract idea comprising a series of mental steps without performing any practical application.  If one were to perform the braking deceleration one would achieve a practical application, but merely selecting which one and doing nothing with that selection of a deceleration device does not go sufficiently far to constitute a practical application.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 19-22 is/are rejected under 35 U. S. C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant claims: (re: cl 19 L 1-2; CL 22 L 1-2) selecting the at least one of the deceleration influencing devices comprises selecting one or more of:
Applicant has only a single selection option before the first semicolon (a material injection device adapted to modify a friction coefficient between one or more wheels of the vehicle and a route ;) followed by a series of items all separated by semicolons (a first brake acting on disc or axle of the vehicle; a second brake acting on one or more of the wheels; a brake acting on the route; wheel slide protection; or an eddy current brake.), 
leaving one to wonder if applicant intended only 1 selection or if applicant made a punctuation error and intended each of the subsequent choices be alternatives separated by commas as opposed to intrinsic non-alternative elements.  Applicant needs to clarify which is intended.  Dependent claims 20 and 21 inherit the indefiniteness of their base claim 19. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



	Claims 12-14, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herden et al.  (US20130338860) which discloses all the claimed elements including: 
(re: cl 12) A method for operating a braking system of a vehicle that includes a deceleration influencing devices, the method comprising:
calculating a deceleration difference between a target deceleration and an estimated effective deceleration (¶27-“compensated by antiskid triggering at individual axles and the deviation of the actual deceleration of the train from the desired setpoint deceleration is kept within a tolerable range,”);
; and
selecting at least one of the deceleration influencing devices based on the deceleration difference and decision factors (¶41-“directly acting or an indirectly acting electropneumatic friction brake”);
the decision factors comprising:
advantage and disadvantage factors of each of the deceleration influencing devices, the advantage and disadvantage factors indicative of positive and negative operating characteristics for each of the deceleration influencing devices  (Cl1-a-identifyiing axle with excess brake slip, ¶2 -identifying an axle with no slip , selects deceleration influencing device which has the advantage of not slipping v. one which is slipping ), also ¶24 has this; par33-passes on device have highest pressure   ; ¶50-load corrected antiskid;  ¶42- “an additional antiskid device prevents locking of the wheel sets during braking, both during service braking and also optionally during emergency braking, as a result of which flat areas on the wheels can be avoided. The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements.”; ¶6-rail “coefficient of friction depends to a high extent, both in terms of its magnitude and in terms of its profile, on the impurities such as water, oil, oxide layers, foliage etc., which are present between the wheel and the rail, and also on the instantaneous velocity. The coefficient of friction exhibits a falling tendency as a function of the velocity. In particular, in the fall, when there are leaves lying on the rails, a lubricating film is produced there which results in the operationally required braking performance no longer being sufficient. The rail is so smooth in such a case that the braking force which can be achieved is very low and under certain circumstances wheels slip during braking.”); ; and
field response factors indicative of environment conditions surrounding the vehicle. system (¶29-unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train”).

(re: cl 13) wherein the decision factors further comprise a mission factor indicating that the target deceleration corresponds to one or both of service braking or emergency braking, or that a section traveled by the vehicle prevents use of the deceleration influencing devices (¶41-emergency braking, ¶42-emergency braking).

(re: cl 14) wherein the decision factors further comprise system state factors indicative of a current state of the braking system. (¶45- identifying at least one axle which has inadmissible brake slip… and at which inadmissible brake slip occurs outside a predefined optimum brake slip range”; ¶46—" identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip,” ).

(re: cl 31) A system comprising:
a control system configured to:
calculate a deceleration difference between a target deceleration and an estimated effective deceleration; (¶27-“compensated by antiskid triggering at individual axles and the deviation of the actual deceleration of the train from the desired setpoint deceleration is kept within a tolerable range,”);
and select at least one deceleration influencing devices based on a deceleration difference and decision factors difference (¶41-“directly acting or an indirectly acting electropneumatic friction brake”);
, the decision factors comprising: advantage and disadvantage factors of each of the deceleration influencing devices, the advantage and disadvantage factors indicative of positive and negative operating characteristics for each of the deceleration influencing devices (¶42- “an additional antiskid device prevents locking of the wheel sets during braking, both during service braking and also optionally during emergency braking, as a result of which flat areas on the wheels can be avoided. The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements.”; ¶6-rail “coefficient of friction depends to a high extent, both in terms of its magnitude and in terms of its profile, on the impurities such as water, oil, oxide layers, foliage etc., which are present between the wheel and the rail, and also on the instantaneous velocity. The coefficient of friction exhibits a falling tendency as a function of the velocity. I n particular, in the fall, when there are leaves lying on the rails, a lubricating film is produced there which results in the operationally required braking performance no longer being sufficient. The rail is so smooth in such a case that the braking force which can be achieved is very low and under certain circumstances wheels slip during braking.”);
and field response factors indicative of environment conditions surrounding the vehicle. (¶29-unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train”);

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herden et al.  (US2013338860) in view of Nock (DE102016116415), with citations per the machine translation, wherein Herden et al. in view of Elastorpff et al.  and
Elstorpff et al. teaches what Herden et al. lacks of:
(re: cl 15) wherein at least one of the system state factors comprises a factor indicative of braking system wear. (¶5, ¶11, ¶31 , ¶120- output in graphic form).
It would have been obvious at the effective time of the invention for Herden et al. to look at wear of the braking system to determine how much to adjust the braking for the diminished capacity and increased slip associated with wear as taught by Nock.

	Claim(s)16-18, 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herden et al.  (US20130338860) in view of Elstorpff et al. (US20140246282) wherein Herden et al. teaches the elements previously discussed and Elstorpff et al. teaches what Herden et al. lacks of:
(re: cl 16) wherein at least one of the system state factors comprises a factor indicative of a current activation level of each of the deceleration influencing devices.
(¶9-activates if decel slower than target rate & activates if faster than target).
It would have been obvious at the effective time of the invention for Herden et al. to factor in an influencing device based upon the state of the braking system to adjust for optimal stopping as taught by Elstorpff et al..

Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 17) further comprising controlling the at least one of the decelleration influencing devices according to the decision factors (¶9-activates if decel is slower than target rate & activates if decel faster than target).
It would have been obvious at the effective time of the invention for Herden et al. to factor in an influencing device based upon the state of the braking system to adjust for optimal stopping as taught by Elstorpff et al..
.
Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 18) wherein the at least one of the deceleration influencing devices is controlled by activating and deactivating controlling the at least one of the deceleration influencing devices that is selected and adjusting an activation intensity of the at least one of the deceleration influencing devices. (¶9-activates if decel is slower than target rate & activates if decel faster than target).
It would have been obvious at the effective time of the invention for Herden et al. to factor in an influencing device based upon the state of the braking system to adjust for optimal stopping as taught by Elstorpff et al..

Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 23) further comprising detecting, by at least one sensor, the estimated effective deceleration .(¶5-acceleration sensors; braking action sensors, torque sensors, speed sensors). 
It would have been obvious at the effective time of the invention for Herden et al. to estimate deceleration with a sensor to determine whether the vehicle is at the limits of deceleration or determine if the vehicle is decelerating enough or too much to stop at the targeted stopping position as taught by Elstorpff et al..

Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 24) wherein the estimated effective deceleration is detected by an accelerometer as the at least one sensor (¶5-acceleration sensors; braking action sensors, torque sensors, speed sensors). 
It would have been obvious at the effective time of the invention for Herden et al. to estimate deceleration with a sensor to determine whether the vehicle is at the limits of deceleration or determine if the vehicle is decelerating enough or too much to stop at the targeted stopping position as taught by Elstorpff et al..

Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 25) wherein at least one of the field response factors comprises a factor indicative of an adhesion value between wheels of the vehicle and a route. (¶15-monitors adhesion coefficient).
It would have been obvious at the effective time of the invention for Herden et al. to factor in adhesion because adhesion limits determine the limits of braking extreme and know those values provide the braking algorithm the information for maximum deceleration as taught by Elstorpff et al..

Elstorpff et al.. teaches what Hernen et al. lacks of:
 (re: cl 26) wherein the target deceleration is a value determined by actuation of a brake lever or corresponding to a command provided by an automatic control. (¶9- desired decel rate selected by driver or computer).
It would have been obvious at the effective time of the invention for Herden et al.  to target deceleration through a driver or automatic train control to bring the train to a stop at the desired location and at safe speed capable minimizing collisions as taught by Elstorpff et al..

Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 27) wherein the estimated effective deceleration is determined according to a speed of at least one wheel of the vehicle. sensor (¶5-wheel rotation sensor; ¶15-wheel rotation sensor (¶16-speed sensors and rotation speed sensors; ¶15- wheel slip calculated from wheel sensors and vehicle sensors acceleration; ¶19- second wheel).
It would have been obvious at the effective time of the invention for Herden et al. to use a second wheel sensor to estimate deceleration as a single wheel cannot give an accurate reading due to slipping as taught by Elstorpff et al..

Elstorpff et al. teaches what Hernen et al. lacks of:
 (re: cl 28) wherein the speed of the at least one wheel of the vehicle is detected by a sensor, the sensor comprising an angular speed sensor. (¶16-plural sensors; 5¶-wheel rotation sensor; ¶15-wheel rotation sensor; ¶18- -#20 wheel rotation sensor).
It would have been obvious at the effective time of the invention for Herden et al. to use angular speed sensors to determine wheel speed for velocity and determine whether a wheel is slipping and in need of release as taught by Elstorpff et al..

Herden et al. teaches: 
(re: cl 29) A method for a braking system of vehicle that includes a deceleration influencing devices, the method comprising:
calculating a deceleration difference between a target deceleration and an estimated effective deceleration (¶27-“compensated by antiskid triggering at individual axles and the deviation of the actual deceleration of the train from the desired setpoint deceleration is kept within a tolerable range,”);
selecting at least one of the deceleration influencing devices based on the deceleration difference and decision factors (¶41-“directly acting or an indirectly acting electropneumatic friction brake”),
the decision factors comprising: advantage and disadvantage factors of each of the deceleration influencing devices, the advantage and disadvantage factors indicative of positive and negative operating characteristics for each of the deceleration influencing devices  (Cl1-a-identifyiing axle with excess brake slip, ¶2 -identifying an axle with no slip , selects deceleration influencing device which has the advantage of not slipping v. one which is slipping , also ¶24 has this; par33-passes on device have highest pressure   ; ¶50-load corrected antiskid  ; ¶42- “an additional antiskid device prevents locking of the wheel sets during braking, both during service braking and also optionally during emergency braking, as a result of which flat areas on the wheels can be avoided. The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements.”; ¶6-rail “coefficient of friction depends to a high extent, both in terms of its magnitude and in terms of its profile, on the impurities such as water, oil, oxide layers, foliage etc., which are present between the wheel and the rail, and also on the instantaneous velocity. The coefficient of friction exhibits a falling tendency as a function of the velocity. In particular, in the fall, when there are leaves lying on the rails, a lubricating film is produced there which results in the operationally required braking performance no longer being sufficient. The rail is so smooth in such a case that the braking force which can be achieved is very low and under certain circumstances wheels slip during braking.”); 
 field response factors indicative of environment conditions surrounding the vehicle; a mission factor indicating that the target deceleration corresponds to one or both of service braking or emergency braking, or that a section traveled by the vehicle prevents use of a particular deceleration influencing device; and system state factors indicative of a current state of the braking system  (¶29-unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train”).
Elstorpff et al. teaches what Hernen et al. lacks of:
and controlling the at least one of the deceleration influencing devices according to the decision factors, wherein the controlling comprises activation and deactivation of the selected at least one of the deceleration influencing devices and adjustment of activation intensity of the selected at least one of the deceleration influencing devices. (¶9-activates if decel is slower than target rate & activates if decel faster than target).
It would have been obvious to a person of ordinary skill in the art at the effective time of the invention for Herden et al. to factor in an influencing device based upon the state of the braking system to adjust for optimal stopping as taught by Elstorpff et al..  A person with skill in the art would be motivated to incorporate the teachings of the latter because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

	Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herden et al.  (US2013338860) in view of Kumar et al. ‘414 (US 20170334414) in further view of Mayer et al. (9126605) in further view of Schneider et al. (9254830) wherein Herden et al. in view of Elastorpff et al.  teaches the elements previously discussed and Herden et al. further teaches: 
(re: cl 19) wherein the selecting the at least one of the deceleration influencing devices comprises selecting one or more of:
a first brake acting on disc or axle of the vehicle (CL 1, ¶24- plural axle with deceleration devices (#14 on #12 ;¶47);
a second brake acting on one or more of the wheels (CL 1, ¶24- plural axle with deceleration devices; #15 on #13 ;¶48)
wheel slide protection (¶42- brake cycler pressure reduced to reduce slip, anti-skid; ¶24- increase braking on alternate axle which would usually will reduce sliding on the locking axle) .
Kumar et al. ‘414 teaches what Herden et al. lacks of: 
a material injection device adapted to modify a friction coefficient between one or more wheels of the vehicle and a route (¶83-dispense friction modifier by controller; ¶53-dispense friction modifier).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herden et al.  with the teachings of Kumar et al. ‘414.   A deceleration influencing device comprised of a material injector to increase coefficient of friction to raise the skidding threshold and thereby enable a more rapid deceleration of  the vehicle   A person with skill in the art would be motivated to incorporate the teachings of Kumar et al. ‘414.because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Schneider et al. teaches what Herden et al. lacks of:
an eddy current brake (c4L 13-18-eddy current brake).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herden et al.   with the teachings of Schneider et al. to have an. eddy current brake to increase braking capacity in a nonskidding brake form for faster stopping A person with skill in the art would be motivated to incorporate the teachings of Schneider et al. because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Mayer et al.  teaches what Herden et al. lacks of: 
a brake acting on the route (c2 L 4-17- rail in contact with rail, brake block).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herden et al.   with the teachings of Mayer et al. to have a brake acting on the route to increase stopping capacity with extra wheels engaged in slowing the vehicle by providing more friction and to keep the brake temperatures low by splitting the frictional braking over plural axles route to provide greater surface contact between the vehicle and road so as increase frictional braking between the vehicle and route  A person with skill in the art would be motivated to incorporate the teachings of Mayer et al. because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art. 

Herden et al. teaches: 
(re: cl 20) wherein the selecting the at least one of the deceleration influencing devices comprises selecting the deceleration influencing devices to include the first brake, and the first brake comprises one or more of an electropneumatic brake, an electrodynamic brake, a mechanical brake, or a hydraulic brake. (¶39-relay valve - so either electro- pneumatic /hydraulic; ¶57-pneumatic).

(re: cl 21) wherein the selecting the at least one of the deceleration influencing devices comprises selecting the deceleration influencing devices to include the second brake, and the second brake comprises one or more of an electropneumatic brake, mechanical brake, or a hydraulic brake. (¶39-relay valve - so either electro- pneumatic /hydraulic; ¶57-pneumatic).

(re: cl 22) wherein the selecting the at least one of the deceleration influencing devices comprises selecting one or more of:
a first brake acting on disc or axle of the vehicle (CL 1, ¶24- plural axle with deceleration devices (#14 on #12 ¶47);
a second brake acting on one or more of the wheels (CL 1, ¶24- plural axle with deceleration device ; #15 on #13 ¶48);
wheel slide protection (¶42- brake cycler pressure reduced to reduce slip, anti-skid; ¶24- increase braking on alternate axle which would usually will reduce sliding on the locking axle) .
Kumar et al. ‘414 teaches what Herden et al. lacks of: 
a material injection device adapted to modify a friction coefficient between one or more wheels of the vehicle and a route (¶83-dispense friction modifier by controller; ¶53-dispense friction modifier).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herden et al.  with the teachings of Kumar et al. ‘414.   A deceleration influencing device comprised of a material injector to increase coefficient of friction to raise the skidding threshold and therby enable a more rapid deceleration of  the vehicle   A person with skill in the art would be motivated to incorporate the teachings of Kumar et al. ‘414.because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Schneider et al. teaches what Herden et al. lacks of:
an eddy current brake (c4L 13-18-eddy current brake).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herden et al.   with the teachings of Schneider et al. to have an. eddy current brake to increase braking capacity in a nonskidding brake form for faster stopping.  A person with skill in the art would be motivated to incorporate the teachings of Schneider et al. because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Mayer et al.  teaches what Herden et al. lacks of: 
a brake acting on the route (c2 L 4-17- rail in contact with rail, brake block).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Herden et al.   with the teachings of Mayer et al. to have a brake acting on the route to increase stopping capacity with extra wheels engaged in slowing the vehicle by providing more friction and to keep the brake temperatures low by splitting the frictional braking over plural axles route to provide greater surface contact between the vehicle and road so as increase frictional braking between the vehicle and route  A person with skill in the art would be motivated to incorporate the teachings of Mayer et al. because they are a known work in the same field of endeavor (anti-skid braking of rail vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art. 

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Herden et al.  (US2013338860) in view of Elstorpff et al. (US20140246282) in further view of Nock (DE102016116415), with citations per the machine translation, wherein Herden et al. in view of Elastorpff et al.  teaches the elements previously discussed and 
Nock teaches what Herden et al. lacks of:
(re: cl 30) wherein the system state factors comprise:
a factor indicative of braking system wear (¶5, ¶11, ¶31 , ¶120- output in graphic form).
It would have been obvious at the effective time of the invention for Herden et al. to look at wear of the braking system to determine how much to adjust the braking for the diminished capacity and increased slip associated with wear as taught by Nock.
 And Elstorpff et al. teaches what Herden et al. lacks of:
a factor indicative of a current activation level of each of the deceleration influencing devices. (¶9-activates if decel slower than target rate & activates if faster than target).
It would have been obvious at the effective time of the invention for Herden et al. to factor in an influencing device based upon the state of the braking system to adjust for optimal stopping as taught by Elstorpff et al..


Response to Amendments/Arguments
	Applicant has presented two pairs of duplicate claims.  Claims 19 and 22 are identical and claims 20 and 21 are identical.  
	Applicant has presented an implicitly conflicting language in claims 19 and 22. 
Applicant claims: (re: cl 19 L 1-2; CL 22 L 1-2) selecting the at least one of the deceleration influencing devices comprises selecting one or more of:
Applicant has only a single selection option before the first semicolon (a material injection device adapted to modify a friction coefficient between one or more wheels of the vehicle and a route ;) followed by a series of items all separated by semicolons (a first brake acting on disc or axle of the vehicle; a second brake acting on one or more of the wheels; a brake acting on the route; wheel slide protection; or an eddy current brake.), leaving one to wonder if applicant intended only 1 selection or if applicant made a punctuation error and intended each of the subsequent choices be alternatives separated by commas as opposed to intrinsic non-alternative elements.  Claims 19’s dependent claims 20 and 21 by contrast show the use of “one or more” of” with the proper alternative subordinately punctuated approach of commas.   Applicant needs clarify which is intended.  
	Claims  are rejected under 35 U.S.C. 101 because the claims are nothing more than a series of mental steps covering an abstract idea.  The claimed invention is directed to calculating deceleration and differences from target and then selecting a deceleration influencing device without significantly more. The claim(s) recite(s): calculating a deceleration difference between a target deceleration and an estimated effective deceleration, selecting at least one of the deceleration influencing devices based on the deceleration difference and decision factors.  Selecting which deceleration device to use does not actually produce a tangible effect. This judicial exception is not integrated into a practical application because nothing is implemented as a real world event that would qualify as a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
	Selecting a deceleration device is merely an abstract idea comprising a series of mental steps without performing any practical application.  If one were to perform the braking deceleration one would achieve a practical application, but merely selecting which one and doing nothing with that selection of a deceleration device does not go sufficiently far to constitute a practical application.  
Concerning the new arrangement of claim elements  Herden et al. teaches: 
 A method for operating a braking system of a vehicle that includes a deceleration influencing devices, the method comprising:
calculating a deceleration difference between a target deceleration and an estimated effective deceleration (¶27-“compensated by antiskid triggering at individual axles and the deviation of the actual deceleration of the train from the desired setpoint deceleration is kept within a tolerable range,”);; and selecting at least one of the deceleration influencing devices based on the deceleration difference and decision factor s(¶41-“ directly acting or an indirectly acting electropneumatic friction brake”); , the decision factors comprising: advantage and disadvantage factors of each of the deceleration influencing devices, the advantage and disadvantage factors indicative of positive and negative operating characteristics for each of the deceleration influencing devices {Cl1-a-identifyiing axle with excess brake slip, ¶2 -identifying an axle with no slip , selects deceleration including device which has the advantage of not slipping v. one which is slipping ), also ¶24 has this; par33-passes on device have highest pressure   ; 50-load corrected antiskid  } (¶42- “an additional antiskid device prevents locking of the wheel sets during braking, both during service braking and also optionally during emergency braking, as a result of which flat areas on the wheels can be avoided. The antiskid protection is optionally microprocessor-controlled, wherein the rotation speeds of the wheel sets of the individual rail vehicles are sensed by wheel rotational speed sensors. The microprocessor in an evaluation logic calculates actuation of antiskid valves from this. By means of the antiskid valves, the brake cylinder pressure C is reduced, maintained or increased depending on requirements.”; ¶6-rail “coefficient of friction depends to a high extent, both in terms of its magnitude and in terms of its profile, on the impurities such as water, oil, oxide layers, foliage etc., which are present between the wheel and the rail, and also on the instantaneous velocity. The coefficient of friction exhibits a falling tendency as a function of the velocity. In particular, in the fall, when there are leaves lying on the rails, a lubricating film is produced there which results in the operationally required braking performance no longer being sufficient. The rail is so smooth in such a case that the braking force which can be achieved is very low and under certain circumstances wheels slip during braking.”) ; and field response factors indicative of environment conditions surrounding the vehicle. system (¶29-unfavorable braking conditions of axles with brake slip and relating to axles which do not have brake slip or are braked at a distance from the brake slip and are therefore available for compensation is also communicated within an entire rail vehicle train, i.e. throughout the train”), the decision factors further comprise a mission factor indicating that the target deceleration corresponds to one or both of service braking or emergency braking, or that a section traveled by the vehicle prevents use of the deceleration influencing devices (¶41-emergency braking, ¶42-emergency braking);  wherein the decision factors further comprise system state factors indicative of a current state of the braking system. (¶45- identifying at least one axle which has inadmissible brake slip… and at which inadmissible brake slip occurs outside a predefined optimum brake slip range”; ¶46—" identifying at least one axle which has no, or admissible, brake slip during the emergency braking and by which a larger friction braking force can be transmitted than by the at least one axle with inadmissible brake slip,”). a first brake acting on disc or axle of the vehicle;  CL 1, ¶24- plural axle wih deceleration devices (#14 on #12, ¶47 ), a second brake acting on one or more of the wheels; CL 1, ¶24- plural axle wih deceleration devices;  #15 on #13 ¶48; wheel slide protection; or ¶42- brake cycler pressure reduced to reduce slip, anti-skid ; ¶24- increase braking on alternate axle which would usually will reduce sliding on the locking axle) , selecting the at least one of the deceleration influencing devices comprises selecting the deceleration influencing devices to include the first brake, and the first brake comprises one or more of an electropneumatic brake, an electrodynamic brake, a mechanical brake, or a hydraulic brake. (¶39-relay valve  - so either eletro- pneumatic /hydraulic; ¶57-pneumatic) wherein the selecting the at least one of the deceleration influencing devices comprises selecting the deceleration influencing devices to include the second brake, and the second brake comprises one or more of an electropneumatic brake, mechanical brake, or a hydraulic brake. (¶39-relay valve  - so either electro- pneumatic /hydraulic; ¶57-pneumatic).
Elstorpff et al.  teaches:  wherein at least one of the system state factors comprises a factor indicative of a current activation level of each of the deceleration influencing devices (¶9-activates if decel slower than target rate & activates if faster than target), controlling the at least one of the deceleration influencing devices according to the decision factors (¶9-activates if decel is slower than target rate & activates if decel faster than target),  the at least one of the deceleration influencing devices is controlled by activating and deactivating controlling the at least one of the deceleration influencing devices that is selected and adjusting an activation intensity of the at least one of the deceleration influencing devices (¶9-activates if decel is slower than target rate & activates if decel faster than target), (¶5-acceleration sensors; braking action sensors, torque sensors, speed sensors).  wherein the estimated effective deceleration is detected by an accelerometer as the at least one sensor (¶5-acceleration sensors; braking action sensors, torque sensors, speed sensors), wherein at least one of the field response factors comprises a factor indicative of an adhesion value between wheels of the vehicle and a route. (¶15-monitors adhesion coefficient) wherein the target deceleration is a value determined by actuation of a brake lever or corresponding to a command provided by an automatic control (¶9- desired decel rate selected by driver or computer).  wherein the estimated effective deceleration is determined according to a speed of at least one wheel of the vehicle. sensor (¶5-wheel rotation sensor; ¶15-wheel rotation sensor (¶16-speed sensors and rotation speed sensors; ¶15- wheel slip calculated from wheel sensors and vehicle sensors acceleration; ¶19- second wheel),  the speed of the at least one wheel of the vehicle is detected by a sensor, the sensor comprising an angular speed sensor. (¶16-plural sensors ; 5¶-wheel rotation sensor; ¶15-wheel rotation sensor ;¶18- -#20 wheel rotation sensor), a factor indicative of a current activation level of each of the deceleration influencing devices. (¶9-activates if decel slower than target rate & activates if faster than target).
	Nock teaches: wherein at least one of the system state factors comprises a factor indicative of braking system wear. (¶5, ¶11, ¶31, ¶120- output in graphic form), wherein the system state factors comprise: a factor indicative of braking system wear(¶5, ¶11, ¶31 , ¶120- output in graphic form).
	Kumar et al. ‘414 teaches: a material injection device adapted to modify a friction coefficient between one or more wheels of the vehicle and a route  (¶83-dispense friction modifier by controller ; ¶53-dispense friction modifier).
Mayer et al. teaches: a brake acting on the route (c2 L 4-17- rail in contact with rail, brake block).
Schneider et al. teaches: an eddy current brake (c4L 13-18-eddy current brake).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/						Examiner, Art Unit 3655 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655